 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   ROD ANTHONY HUFF,                           Case No. EDCV 21-0901 AB (RAO)
12                       Plaintiff,
                                                 MEMORANDUM AND ORDER RE
13          v.                                   SUMMARY DISMISSAL
14   PEOPLE OF THE STATE,
15                       Defendant.
16

17         On May 19, 2021, Plaintiff Rod Anthony Huff, who is proceeding pro se and
18   who has not paid the filing fee nor filed a proper request to proceed in forma
19   pauperis, filed a Complaint, naming “People of the State” as the sole defendant and
20   seeking, it appears, monetary damages against “any partie(s)” using the “registered
21   trademark” of his name, “Rod Anthony Huff,” without authorization. Complaint at
22   1, 2. For the following reasons, the Complaint is dismissed with prejudice.
23         Plaintiff alleges that he has “reserved all common-law rights, as a secured
24   party” as to his trademarked name and “has agreed, under the common-law, not to
25   be bound by any contract, or commercial agreement, that [he] did not enter into
26   knowingly, voluntar[il]y, and intentionally[.]” Id. at 2. He alleges that he has
27   explicitly reserved all rights under the Uniform Commercial Code. Id. Plaintiff
28   further states that he is a “secured party/creditor and a living breathing man and the
 1   holder-in-due-course over the STRAWMAN TRUST/ENG LEGIS/BC/ETC.” Id.
 2   at 3.
 3           Even construing the Complaint liberally, the Court is unable to discern a
 4   cognizable claim. See, e.g., Bendeck v. United States Bank Nat’l Assoc., 2017 WL
 5   2726692, at *5, 6 (D. Haw. June 23, 2017) (rejecting as frivolous “sovereign citizen
 6   and/or redemption” theories utilizing “strawman” names and citing cases).
 7   Furthermore, because the Court is persuaded that Plaintiff would be unable to allege
 8   any facts regarding the use of his “trademarked” name that would state a cognizable
 9   claim, amendment would be futile in this case. See Hartmann v. Cal. Dep’t of
10   Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny
11   leave to amend when amendment would be futile.”).
12           Based on the foregoing, IT IS ORDERED THAT the Complaint is
13   DISMISSED with prejudice.
14

15   DATED: June 29, 2021
16
                                             ANDRÉ BIROTTE JR.
17                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                2
